Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 1 of 33 PageID #: 2741



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
                                                               :
 CHRISTOPHER BRADY, Individually and On                        :
 Behalf of All Others Similarly Situated,                      :
                                                               :
                                      Plaintiff,               :
                                                               :   MEMORANDUM DECISION
                        - against -                            :   AND ORDER
                                                               :
 TOP SHIPS INC.; EVANGELOS J. PISTIOLIS;                       :   17-cv-4987 (BMC)
 ALEXANDROS TSIRIKOS; KALANI                                   :
 INVESTMENTS LIMITED; MURCHINSON                               :
 LTD.; MARC BISTRICER; and XANTHE                              :
 HOLDINGS LTD.,                                                :
                                                               :
                                      Defendants.              :
 -----------------------------------------------------------   X

COGAN, District Judge.
        Lead plaintiffs bring this consolidated putative securities class action on behalf of all

persons or entities who purchased or acquired Top Ships, Inc. common stock between November

23, 2016 and April 3, 2018. Plaintiffs allege that defendants participated in a so-called “death

spiral” financing scheme to manipulate the price of defendant Top Ship’s common stock, which

they facilitated by making a number of allegedly misleading statements and omissions.

        By two separate motions, defendants Top Ships, Evangelos J. Pistiolis, and Alexandros

Tsirikos and defendants Kalani Investments Ltd., Xanthe Holdings Ltd., Murchinson Ltd., and

Marc Bistricer have moved to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Defendants Murchinson and Bistricer have also moved to dismiss under Rule 12(b)(2) for lack of

personal jurisdiction and defendants Xanthe and Kalani have moved to dismiss under Rule

12(b)(5) for insufficient service of process. For the reasons below, defendants’ motions to

dismiss under Rule 12(b)(6) are granted.
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 2 of 33 PageID #: 2742



                                              BACKGROUND 1
        Top Ships is a public holding company which owns – through its wholly-owned

subsidiaries – tanker vessels that transport oil, petroleum, and bulk liquid chemicals. Top Ships

is headquartered in Greece and its common stock trades on NASDAQ Capital Market. Pistiolis

is Top Ship’s President and Chief Executive Officer (“CEO”), and he also serves as a director.

He founded Top Ships’ predecessor company in 2000, which eventually became Top Ships in

2007. Tsirikos is Top Ships’ Chief Financial Officer, as well as a director.

        In 2008, Top Ships owned and operated approximately 19 tanker vessels. But by 2015,

Top Ships was experiencing financial difficulties and sold off all but two vessels in its fleet.

Beginning in 2017, Top Ships sought to rebuild its fleet through transactions with other entities

that Pistiolis owned. Top Ships has paid Pistiolis-related entities a total of $36 million for the

acquisition of new vessels.

        In addition to vessel acquisition, Top Ships also began to operate through business

contracts with Pistiolis-related entities. For example, in early 2016, Pistiolis created the Lax

Trust, which is the sole shareholder of several entities that either Pistiolis or his family members

own in full, which in turn, own significant stakes in Top Ships. Pistiolis controls the Lax Trust

for the benefit of certain of his family members, which means that he controls each of the

entities’ stakes in Top Ships. On May 8, 2017, Top Ships issued 100,000 shares of Series D

preferred stock to one of Pistiolis’s entities in the Lax Trust for $1,000. This issuance gave

Pistiolis voting power equivalent to 100 million common shares, which allowed him to control

the outcome of subsequent shareholder votes.




1
 These facts taken from plaintiffs’ complaint are presumed true and construed in the light most favorable to
plaintiffs for the purpose of defendants’ motion to dismiss under Rule 12(b)(6) only.

                                                         2
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 3 of 33 PageID #: 2743



       Top Ships is also a member of a private company called the Central Group, as well as

three other entities that Pistiolis owns or controls. There is senior management and board

overlap among Top Ships and Central Group, including that Pistiolis and Tsirikos serve as

directors of both companies.

       Since 2010 and continuing into 2018, Top Ships paid the Pistiolis-related Central Group

entities millions of dollars in administrative costs, including for executive officers (which

covered Pistiolis’s and Tsirikos’s salaries and Pistiolis’s incentive payments and bonuses), vessel

management and supervision, financing fees, commissions on vessel sales, accounting and

administrative services, and newbuilding supervision costs.

       Top Ships has also entered into a $15 million unsecured revolving credit facility with a

Lax Trust entity named Family Trading, the purpose of which was to fund Top Ships’ new

building program. Top Ships continuously pays fees on this loan, and as Top Ships drew down

on the loan, Family Lending became entitled to receive shares of Top Ships common stock at a

20% discount to the market price, with a floor price of $0.60 per share. On February 21, 2017,

Top Ships and Family Trading amended the terms of the $15 million loan to remove any

limitation on the use of the funds under the credit facility, reduce the mandatory cash payment

due when Top Ships raises capital through the issuance of securities, and extend the loan by

three years with an increased interest rate.

       The class period begins on November 23, 2016, when Top Ships filed a registration

statement with the Securities and Exchange Commission (“SEC”), seeking permission to issue

$206.65 million in common and preferred stock. At that time, Top Ships had approximately 5.7




                                                 3
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 4 of 33 PageID #: 2744



million shares of common stock outstanding, and a market capitalization of approximately $19.6

million. 2

        On January 17, 2017, Top Ships withdrew the registration statement, but replaced it with

a similar version that had been amended several times. The final registration statement

authorized Top Ships to issue securities up to an aggregate offering price of $202.47 million.

The SEC determined that this revised registration statement was effective on February 1, 2017.

        Top Ships filed a prospectus supplement and a Form 6-K (which referenced the

prospectus supplement) on February 2, 2017, the day after the registration statement became

effective. These filings announced that Top Ships had entered into a Common Stock Purchase

Agreement (“CSPA”) with Kalani, pursuant to which Kalani agreed to purchase Top Ships’

common stock at a discounted price per share of 93% of the lowest volume-weighted average

price during a certain identified period. This was subject to a floor price that could be no lower

than $0.50, unless the parties agreed otherwise.

        The Form 6-K attached a copy of the February 2, 2017 CSPA. The CSPA made several

warranties, including that no party had taken any action designed to manipulate the price of Top

Ships’ securities and that Top Ships would comply with all applicable securities laws and rules,

such as those prohibiting the disclosure of material non-public information. The CSPA also

disclosed that there were no outstanding debt securities or other contracts by which Top Ships

might become bound to issue additional shares of company stock.




2
 The registration statement also disclosed that Top Ships sold 3,160 Class B convertible preferred shares to YA II
CD, Ltd., which is managed by Yorkville Advisors Global, LLC, for $3 million. These preferred shares allowed
Yorkville to purchase Top Ships common stock at a discounted price. On January 9, 2017, Top Ships and Yorkville
agreed to cancel Yorkville’s purchase of the $1 million worth of shares that remained under the agreement.

                                                        4
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 5 of 33 PageID #: 2745



       The prospectus supplement announced that Top Ships would “use the net proceeds from

the sale of the common stock offered by this prospectus supplement for general corporate

purposes.” The prospectus supplement also stated that:

       We may sell large quantities of our common stock at any time pursuant to this
       prospectus supplement or one or more separate offerings. If we elect to draw
       down amounts under the Purchase Agreement, which will result in the sale of
       additional shares of our common stock to the Investor, any such drawdowns will
       have a dilutive impact on our existing stockholdings. The Investor may resell
       some or all of the shares of our common stock we issue to it pursuant to draw
       downs under the Purchase Agreement and such sales could cause the market
       price, and the VWAP, of our common stock to decline.

Finally, the prospectus supplement stated that “[w]e know of no existing arrangements between

[Kalani] and any other stockholder, broker, dealer, underwriter, or agent relating to the sale or

distribution of the shares of our common stock offered by this prospectus supplement.”

       Top Ships and Kalani amended this CSPA four times: on March 17, March 27, April 4,

and April 27, 2017. The parties agreed in the final CSPA to the sale of over $40 million worth of

Top Ships common stock, $605,991 worth of shares in commitment fees, and a floor price of

$0.216 per share.

       On February 21, 2017, Top Ships filed a Form 6-K and Statement of Designations

announcing that it entered into a $7.5 million securities purchase agreement (“SPA”) with a

“non-U.S. institutional investor” for the sale of 7,500 newly-issued Series C convertible

preferred shares, which were convertible into common stock at a fixed conversion price of $3.75

per share. Each preferred share allowed the purchaser to purchase common stock in the amount

of $1,000 plus interest and fees at a price equal to the higher of 75% of the lowest volume

weighted average price for any trading day during the 21 days prior to the date of conversion or

the floor price of $0.25. Top Ships disclosed in its 2016 Annual Report on March 14, 2017 that




                                                 5
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 6 of 33 PageID #: 2746



the transaction was with a company affiliated with Kalani. Although Top Ships never disclosed

the purchaser’s identity, it was Xanthe.

         In that same Annual Report, Top Ships said that the CSPA and SPA “may require us to

issue a large number of common shares upon conversion, which may significantly depress the

trading price of our common shares and significantly dilute existing shareholders.” It also said

that “[s]hareholders may experience significant dilution as a result of future equity offerings or

issuance if shares are sold at prices significantly below the price at which shareholders invested”

and that “[f]uture issuances or sales, or the potential for future issuances or sales, of our common

shares, may cause the trading price of our securities to decline and could impair our ability to

raise capital through subsequent equity offerings.” The 2016 Annual Report also provided that

“[t]he interests of the Lax Trust or the family of Mr. Pistiolis . . . [which] has the power to exert

considerable influence over our actions and to effectively control the outcome of matters on

which our shareholders are entitled to vote . . . [,] may be different from your interests.” 3

         After entering into the CSPA and the SPA, Kalani and Xanthe began purchasing millions

of dollars’ worth of Top Ships stock at a discounted price and re-sold those shares at market

price in the secondary market. Over time, this practice of issuing, purchasing, and re-selling Top

Ships securities caused the number of outstanding shares of Top Ships common stock to

skyrocket and caused the price of Top Ships common shares to decline.

         On March 6, 2017, Top Ships announced that it was holding a special meeting of its

shareholders on March 24, 2017 to vote on a proposal to allow Top Ships’ Board of Directors




3
  The 2016 Annual Report also stated that Top Ships had a working capital deficit of $15.5 million, but that it
expected to have more cash flow in 2017 and that it would finance its working capital deficit with that cash flow, as
well as drawdowns from the Amended Family Trading Credit Facility, dividends from its interest in a vessel, sales
of its stock and from other equity or debt offerings. It also disclosed that Top Ships’ Board of Directors had adopted
a Corporate Code of Business Ethics and Conduct, which complied with SEC guidelines.

                                                          6
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 7 of 33 PageID #: 2747



(the “Board”) to effect at its sole discretion a reverse stock split at a ratio of between 1-for-2 and

1-for- 20 any time before the annual shareholder meeting scheduled for June 9, 2017. The

shareholder notice said about the proposal that “The Board intends to effect the proposed stock

split only if it believes that a decrease in the number of Common Shares outstanding is likely to

improve the trading price for the Common Shares, and only if the implementation of a reverse

stock split is determined by the Board to be in the best interests of the Company and its

shareholders.” The shareholders approved the proposal at the meeting.

       The Board effected a 1-for-20 reverse stock split on May 11, 2017, which reduced the

total number of outstanding shares from 45 million to 2.2 million. Top Ships’ stock price rose

from $0.175 to $1.83 per share. This price increase allowed Kalani to continue purchasing

shares of Top Ships’ common stock above the floor price pursuant to the CSPA.

       At the June 9, 2017 annual shareholder meeting, shareholders passed another proposal to

allow the Board to effect reverse stock splits at a ratio of between 1-for-2 and 1-for-1000 shares.

The May 19, 2017 shareholder notice of this proposal and vote contained the same “best interest”

language as the previous proposal regarding reverse stock splits.

       The Board effected a 1-for-15 reverse stock split on June 22, 2017, which reduced

outstanding shares from 21.6 million to 1.4 million and increased Top Ships’ stock from $0.16 to

$0.80. The Board effected another 1-for-30 reverse stock split on August 3, 2017, which

reduced the amount of shares outstanding from 18.7 million to 0.6 million and increased the

stock price from $0.242 to $2.30. Then on October 6, 2017, the Board effected another 1-for-2

reverse stock split, which decreased the amount of outstanding shares from 15.6 million to 7.8

million and increased the share price from $0.2733 to $0.5325.




                                                  7
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 8 of 33 PageID #: 2748



           Top Ships completed the CSPA with Kalani on October 12, 2017 by selling the total

dollar amount of common shares provided for in the agreement, and by November 7, 2017,

Xanthe had exercised all of its Series C convertible preferred shares. Top Ships issued

approximately 113.9 billion common shares to Kalani under the CSPA and issued approximately

162.8 billion common shares to Xanthe (and, by extension, Kalani) under the SPA. 4

           On November 7, 2017 and December 11, 2017, Top Ships entered into two $25 million

CSPAs with a different purchaser named Crede CG. 5 These CSPAs provided for the purchase of

Top Ships common stock at the discounted rate of 91% of the lowest daily volume weighted

average price in nine days preceding the purchase date and $1 million in commitment fees.

These CPSAs did not contain a floor price. The number of shares that Crede could be required

to purchase depended on the price of the stock during the first 30 minutes of trading on the

transaction date.

           The Crede CSPAs also provide that “[b]y its ownership of 100% of our Series D

Preferred Stock, Lax Trust has control over our actions. The interests of [the] Lax Trust may be

different from your interests.”

           The prospectus supplements filed alongside the Forms 6-K announcing the CSPAs with

Crede provided that Top Ships would use the proceeds of the Crede CSPAs for general corporate

purposes. They also provided that Top Ships “may sell” shares under the CSPA and that Crede

“may resell some or all of the shares of [top Ships] common stock” issued to it. Further, they



4
    These numbers are not adjusted for the reverse stock splits.
5
  Before Top Ships entered into the Crede CSPAs, the SEC subpoenaed Top Ships on August 1, 2017 (which the
company disclosed in its 2017 Annual Report on March 29, 2018), related to offerings that Top Ships made between
February and August 2017. Plaintiffs make much about this fact, which they argue suggests the existence of a
manipulative scheme, because once the SEC caught wind of what it was doing with Kalani, Top Ships needed to
find a new purchaser to continue its scheme. Assuming that is even a plausible inference to draw, this fact is not
relevant to the dispositive arguments that defendants make in their motions to dismiss, as demonstrated below.

                                                             8
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 9 of 33 PageID #: 2749



represented that “[w]e know of no existing arrangements between [Crede] and any other

stockholder, broker, dealer, underwriter, or agent relating to the sale or distribution of the shares

of our common stock offered by this prospectus supplement.”

            Top Ships also issued unsecured promissory notes to Kalani, Xanthe, and Crede over the

course of 2017 and 2018. Top Ships drew down $39 million from its notes with Kalani and $30

million from its notes with Crede. Xanthe wrote off $1.1 million that Top Ships owed it without

explanation. Top Ships repaid the amounts due under these notes through its proceeds from the

CSPA and SPA transactions.

            On November 3, 2017, the Board held another special meeting of the shareholders,

during which the shareholders passed a proposal to allow the Board to effect more reverse stock

splits at a ratio between 1-for-2 and 1-for-10,000. On March 22, 2018, the Board effected a 1-

for-10 reverse stock split.

            Also on March 22, 2018 – the end of the class period – Top Ships announced that it

would stop making the types of share issuances it had made under the CSPAs and SPAs for one

year. During the class period, Top Ships increased its common shares from 5.7 million to over

three trillion, and its stock price fell from $3.39 per share to $0.00000973 per share, 6 which

means that every $350,000 that was invested in Top Ships as of November 23, 2016 was worth

$1 as of March 22, 2018.

                                                       DISCUSSION
            To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that



6
    This price is not adjusted to reflect the reverse stock splits.

                                                                9
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 10 of 33 PageID #: 2750



 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        “The plausibility standard is not akin to a probability requirement, but it asks for more

 than a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts

 that are merely consistent with a defendant’s liability, it stops short of the line between

 possibility and plausibility of entitlement to relief.” Id. (internal quotation marks and citations

 omitted). Said otherwise, plaintiff’s “[f]actual allegations must be enough to raise a right to

 relief above the speculative level.” Twombly, 550 U.S. at 555.

        In conducting the above analysis, the Court must accept as true all of the well-pled

 allegations contained in the complaint. Iqbal, 556 U.S. at 678. But this tenet “is inapplicable to

 legal conclusions.” Id. “[D]etailed factual allegations” are not required, but “[a] pleading that

 offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

 not do.’” Id. (quoting Twombly, 550 U.S. at 555).

        Where, as here, the complaint alleges securities fraud, the allegations are subject to the

 heightened pleading standard of Federal Rule of Civil Procedure 9(b). Rule 9(b) provides that

 “[i]n alleging fraud or mistake, a party must state with particularity the circumstances

 constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

        A complaint alleging securities fraud must also comply with the pleading requirements of

 the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(b). The PSLRA

 provides that “the complaint shall specify each statement alleged to have been misleading, the

 reason or reasons why the statement is misleading, and, if an allegation regarding the statement

 or omission is made on information and belief, the complaint shall state with particularity all

 facts on which that belief is formed.” 15 U.S.C. § 78u-4(b)(1). The PSLRA also provides that



                                                  10
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 11 of 33 PageID #: 2751



 “the complaint shall, with respect to each act or omission alleged to violate this chapter, state

 with particularity facts giving rise to a strong inference that the defendant acted with the required

 state of mind.” 15 U.S.C. § 78u-4(b)(2).

         Section 10(b) of the Securities Exchange Act of 1934 makes it unlawful for any person

 “to use or employ, in connection with the purchase or sale of any security … any manipulative or

 deceptive device or contrivance in contravention of such rules and regulations as the [SEC] may

 prescribe as necessary or appropriate in the public interest or for the protection of investors.” 15

 U.S.C. § 78j(b). Thus, § 10(b) “in proscribing the use of a manipulative or deceptive device or

 contrivance, prohibits not only material misstatements but also manipulative acts.” ATSI

 Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007) (internal quotation marks

 and citations omitted).

         Rule 10b-5, promulgated by the SEC, provides that it “shall be unlawful for any

 person . . . (a) To employ any device, scheme, or artifice to defraud, (b) To make any untrue

 statement of a material fact or to omit to state a material fact necessary in order to make the

 statements made, in the light of the circumstances under which they were made, not misleading,

 or (c) To engage in any act, practice, or course of business which operates or would operate as a

 fraud or deceit upon any person, in connection with the purchase or sale of any security.” 17

 CFR § 240.10b-5.

    I.      Market Manipulation
         Plaintiffs claim that defendants violated § 10(b) and Rule 10b-5(a) and (c) by engaging in

 a scheme to manipulate the price of Top Ships common stock.

         “Market manipulation requires a plaintiff to allege (1) manipulative acts; (2) damage (3)

 caused by reliance on an assumption of an efficient market free of manipulation; (4) scienter; (5)

 in connection with the purchase or sale of securities; (6) furthered by the defendant’s use of the

                                                  11
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 12 of 33 PageID #: 2752



 mails or any facility of a national securities exchange.” ATSI, 493 F.3d at 101 (citing Schnell v.

 Conseco, Inc., 43 F. Supp. 2d 438, 448 (S.D.N.Y. 1999); Cowen & Co. v. Merriam, 745 F. Supp.

 925, 929 (S.D.N.Y. 1990)).

        Defendants’ motions to dismiss under Rule 12(b)(6) focus on the first element – the

 existence (or non-existence) of manipulative acts. “[M]anipulation ‘connotes intentional or

 willful conduct designed to deceive or defraud investors by controlling or artificially affecting

 the price of securities.’” Id. at 100 (quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 199

 (1976)). “The critical question” is whether the alleged manipulative act “‘artificially’ affects a

 security’s price in a deceptive manner.” Id.

        “The deception arises from the fact that investors are misled to believe that prices at

 which they purchase and sell securities are determined by the natural interplay of supply and

 demand, not rigged by manipulators.” ATSI, 493 F.3d at 100 (internal quotation marks and

 citations omitted). “In identifying activity that is outside the ‘natural interplay of supply and

 demand,’ courts generally ask whether a transaction sends a false pricing signal to the market.”

 Id.

        “A market manipulation claim, however, cannot be based solely upon misrepresentations

 or omissions.” Id. at 101 (citing Lentell v. Merrill Lynch & Co., 396 F.3d 161, 177 (2d Cir.

 2005)). “There must be some market activity, such as wash sales, matched orders, or rigged

 prices.” Id. (citing Santa Fe Indus., Inc. v. Green, 430 U.S. 462, 476 (1977)). In other words,

 “[t]o be actionable as a manipulative act, [an act that is not inherently manipulative] must be

 willfully combined with something more to create a false impression of how market participants

 value a security.” Id.




                                                  12
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 13 of 33 PageID #: 2753



        As a result, market manipulation claims often involve facts “solely within the defendant’s

 knowledge.” Id. at 102 (citations omitted). Because those facts are often difficult to know

 before discovery, “the plaintiff need not plead manipulation to the same degree of specificity as a

 plain misrepresentation claim.” Id. (citation omitted). Rather, “a manipulation complaint must

 plead with particularity the nature, purpose, and effect of the fraudulent conduct and the roles of

 the defendants.” Id. (citations omitted). It must set forth “what manipulative acts were

 performed, which defendants performed them, when the manipulative acts were performed, and

 what effect the scheme had on the market for the securities at issue.” Id. (citations omitted).

 “General allegations not tied to the defendants or resting upon speculation are insufficient.” Id.

 (citations omitted).

        Plaintiffs allege that defendants engaged in the following general pattern of manipulative

 acts during the class period: Kalani and Xanthe promised to pay Top Ships a significant amount

 of money in exchange for a significant amount of Top Ships securities; Top Ships promised to

 “repeatedly induce artificial increases to the price of Top Ships’ common stock” by effecting the

 reverse stock splits, which would allow Kalani and Xanthe to sell at a profit their common stock;

 and Kalani and Xanthe responded to the reverse stock splits by selling their securities, “thereby

 injecting capital into Top Ships and depressing the price of Top Ships’ common stock.” This

 alleged manipulative scheme, drawn out over several installments, resulted in the “intentional

 decimation” of the value of Top Ships’ securities.

        Plaintiffs also allege that defendants were able to conceal this scheme for so long by

 using the proceeds from the promissory notes that Top Ships issued to Kalani, Xanthe, and Crede

 to pay Pistiolis-related entities and by using the proceeds from the share issuances to Kalani,

 Xanthe, and Crede to repay Top Ships’ obligations under the promissory notes.



                                                 13
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 14 of 33 PageID #: 2754



        Defendants’ main argument – and it is a good one – is that this conduct was not

 manipulative because it was fully disclosed to the market, including Top Ships’ shareholders.

 Plaintiffs acknowledge that “the market is not misled when a transaction’s terms are fully

 disclosed.” Wilson v. Merrill Lynch & Co., 671 F.3d 120, 130 (2d Cir. 2011). But plaintiffs

 argue that the transactions were not fully disclosed in this case.

        All plaintiffs say in support of that argument, however, is that the transactions were

 manipulative because defendants did not disclose to the market their “true purpose” – “namely,

 that they formed part of Defendants’ manipulative scheme.” But this is a classic example of

 circular reasoning and conclusory pleading. Plaintiffs have only alleged that defendants’

 conduct was manipulative because they did not tell shareholders that their conduct was

 manipulative.

        Plaintiffs also argue that the conduct was manipulative because defendants did not

 “disclose the full import and cumulative effect that those actions would actually have upon Top

 Ships’ share price in the context of their manipulative scheme.” But plaintiffs have pleaded no

 facts, except for the transactions themselves, that give rise to any inference – let alone the

 heightened inference necessary to plead any form of securities fraud – that defendants had any

 such knowledge about the collective impact of each manipulative act alleged. Even though the

 complaint must be construed in its entirety, a collection of several transactions, coupled with a

 conclusion that those transactions are manipulative based solely on their volume, is not enough

 to state a claim for market manipulation.

        Plaintiffs have put the cart before the horse. They have concluded that fraud occurred

 and employ that conclusion to argue that they have stated a claim for fraud. But plaintiffs cannot

 escape the fact that “[i]n order for market activity to be manipulative, that conduct must involve



                                                  14
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 15 of 33 PageID #: 2755



 misrepresentation or nondisclosure.” Id. Every term in each transaction that they challenge in

 the complaint was disclosed to them. As plaintiffs acknowledge, Top Ships attached the

 purchase agreements to the SEC filings announcing the transactions, and plaintiffs voted to

 approve the reverse stock splits.

        Plaintiffs rely heavily on Sharette v. Credit Suisse Int’l, 127 F. Supp. 3d 60, 81-83

 (S.D.N.Y. 2015). Their reliance is not entirely misplaced. The Sharette court found that the

 plaintiffs stated a claim for market manipulation by alleging, in addition to a high volume of

 short sales, that the defendants orchestrated a “manipulative scheme,” “for the purpose of

 allowing their hedge fund clients to make huge profits while sinking the price of [the company’s]

 stock,” “hid this purpose from [the company’s] investors,” and “intentionally lent out far more

 shares of common stock” than necessary to allow for the alleged short sales that allowed the

 defendants to manipulate the price of the company’s stock. Those allegations mirror the

 complaint at issue here.

        But there is a critical difference between this case and Sharette: plaintiffs do not

 challenge a high volume of short selling over which they could have no control and of which

 they have no specific knowledge. Rather, they challenge (1) transactions where the entire

 purchase agreements were disclosed to them; and (2) reverse stock splits that they approved by

 shareholder vote.

        Plaintiffs argue that defendants knew all along that these transactions could not sustain

 the artificial value of Top Ships stock that they created, but plaintiffs have included no facts

 other than the transactions themselves and the eventual effect that they had on the price of Top

 Ships securities to suggest that defendants had any such knowledge. Plaintiffs also argue that the

 purchase agreements were not disclosed to them in their entirety because shareholders did not



                                                  15
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 16 of 33 PageID #: 2756



 know – but defendants did know – that Kalani, Xanthe, and Crede would purchase and

 immediately resell the securities and that conduct would have the effect of diluting the market

 for Top Shares common stock. But this inference is belied by the facts that are included in the

 complaint.

        For example, the prospectus supplement that Top Ships issued with the Kalani CSPA

 informed plaintiffs that Top Ships would use the proceeds for general corporate purposes, that

 Top Ships might sell large quantities of its stock pursuant to the agreement, that those sales will

 have a dilutive impact on the current shareholders, that the purchaser may resell up to all of those

 shares, and that those resales could cause the market price of Top Ships common stock to

 decline. That is precisely the alleged manipulative scheme that plaintiffs challenge here. They

 were told about it upfront, so there can be no manipulation related to these purchase agreements.

        Plaintiffs also argue that, despite the fact that they voted to approve the reverse stock

 splits that they now challenge as manipulative, those reverse stock splits were manipulative

 because defendants never told them that Top Ships intended to use them as a means to

 temporarily inflate the price of Top Ships stock to allow Kalani and Xanthe to trade their

 securities at a profit. But that, of course, is merely what plaintiffs assume happened.

        Plaintiffs agree that reverse stock splits are not in and of themselves manipulative;

 instead, they challenge as manipulative the purpose that the reverse stock splits served in the

 alleged overarching scheme. Namely, as mentioned above, plaintiffs argue that they were led to

 believe that the reverse stock splits were intended to maintain the increased price of Top Ships

 securities, rather than to allow Kalani and Xanthe to sell their shares at a profit. But the other

 issue with this allegation is, if plaintiffs did not agree with the conduct that they approved

 through the vote, they too could have sold their shares at a profit – just like Kalani and Xanthe.



                                                  16
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 17 of 33 PageID #: 2757



 As holders of Top Ships common stock, these shareholders were all equally informed and

 similarly situated to Kalani and Xanthe in this instance. There is nothing about this alleged

 scheme that shows or suggests how defendants sent a “false pricing signal” to the market. See

 ATSI, 493 F.3d at 100.

        Moreover, to the extent Sharette suggests a different conclusion, I do not find it

 persuasive. Although the Sharette court found solace in ATSI’s language that Rule 9(b)’s

 heightened pleading standard is relaxed for market manipulation claims to bypass the

 acknowledged lack of “extensive factual detail” in the complaint, Sharette, 127 F. Supp. 3d at 83,

 ATSI does not allow a market manipulation claimant (or, for that matter, any other type of

 claimant) to substitute legal conclusions for well-pled facts.

        Nor does Dodona I, LLC v. Goldman, Sachs & Co., 847 F. Supp. 2d 624 (S.D.N.Y.

 2012), change the outcome. Although the Dodona court found that the plaintiffs had adequately

 pled market manipulation by alleging that “the act of structuring, offering, and selling

 [transactions at issue] was itself a manipulative market activity,” those transactions are a far cry

 from the transactions at issue in this case. Dodona involved Goldman Sach’s creation of

 synthetic collateralized debt obligations to cover its huge financial exposure from its holdings in

 subprime mortgage-backed investments. Goldman Sachs structured these investments in a way

 that virtually guaranteed it would receive insurance on its risky positions. Because the plaintiffs

 had alleged enough detail about the purpose and structure of those investments, the complaint

 allowed the court to infer that Goldman Sachs believed these investments would not be profitable

 for investors and knew that the investments were simply a part of its risk-reduction strategy.

        Moreover, the investment instruments in Dodona were so confusing that “few but a select

 group of [Goldman Sach’s] own designers, engineers and lawyers could clearly explain, let alone



                                                  17
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 18 of 33 PageID #: 2758



 understand, precisely how it functions or exactly what it does.” Id. at 640. The Dodona court

 focused on how even the most sophisticated investors would have had trouble understanding the

 terms of the debt obligations at issue.

           Here, plaintiffs do not allege that they were duped by sophisticated nature of the

 transactions or even because defendants had some self-serving reason other than paying salaries

 or fulfilling contract obligations to enrich themselves. Plaintiffs were not in the dark about Top

 Ships’ corporate relationships with Pistiolis-related entities, and the 2016 Annual Report – which

 was issued before any vote was held on the reverse stock splits – clearly stated that Pistiolis was

 able to control the company’s decisions and that his interests may be adverse to the rest of the

 shareholders. Plaintiffs simply allege that they were duped because they were not told there was

 an ongoing scheme to dupe them. Plaintiffs might not have been aware of the potential effect of

 these transactions on the value of their Top Ships stock, but that lack of awareness cannot be

 attributed to defendants.

           Because plaintiffs rely only on mere legal conclusions and speculation, and because the

 facts in the complaint suggest that they were fully aware of the alleged manipulative scheme they

 challenge here, plaintiffs have failed to state a claim for market manipulation. 7

     II.       Misstatements and Omissions
           Plaintiffs also claim that defendants made misrepresentations or omissions in violation

 of § 10(b) and Rule 10b-5(b), thus alleging another avenue of securities fraud.




 7
   Because plaintiffs must also plead a series of manipulative acts for a successful market manipulation claim under
 § 9(a)(2), they have also failed to state a market manipulation claim under that section of the Securities Act. See
 Cohen v. Stevanovich, 722 F. Supp. 2d 416, 424 (S.D.N.Y. 2010) (citing 15 U.S.C. § 78i(a)(2)) (“Section 9(a)(2)
 requires plaintiffs to identify transactions in a security creating actual or apparent trading in that security or raising
 or depressing the price of that security with the intent to deceive or defraud investors.”).

                                                             18
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 19 of 33 PageID #: 2759




        A. The November 23, 2106 and January 17, 2017 Registration Statements
        Plaintiffs allege that November 23, 2016 and January 17, 2017 registration statements

 were false or misleading because they did not disclose that:

            1. “the true purpose of these offering materials, subsequent transaction documents,
               and/or anticipated securities sales and issuances was to provide Top Ships with
               financing that benefitted Defendant Pistiolis and his related companies and to
               otherwise funnel money to the Top Ships and Kalani Defendants, all at the
               expense of Top Ships’ common shareholders”;

            2. “at the time of these statements, the Top Ships and Kalani Defendants already
               knew and intended that Kalani would be sold common stock and issued
               convertible securities at below-market prices to the fullest extent allowed under
               their agreements (including agreements that were not yet disclosed) that they
               would then resell to investors”;

            3. “the Top Ships and Kalani Defendants were already engaged in a fraudulent
               scheme whereby repeated, deliberately-timed, dilutive reverse stock splits
               followed by the dumping of newly-issue common shares would be utilized to
               manipulate the price of Top Ships common stock”;

            4. “the Top Ships and Kalani Defendants already knew that Top Ships would engage
               in manipulative reverse stock splits that would artificially prop up the Company’s
               share price by reducing the number of outstanding shares of Top Ships common
               stock, thereby allowing the Kalani Defendants to profit by selling Top Ships
               common stock to investors at inflated prices and allowing the financing scheme to
               continue”;

            5. “their scheme was certain to effectively dilute the interest of existing shareholders
               ad destroy essentially all shareholder value for the benefit of Defendants”;

            6. “although Top Ships is a public company, it operated as merely a cog in
               Pistiolis’s larger group of private companies and served to funnel money from
               Top Ships shareholders to Pistiolis and related parties”; and

            7. “funds raised through the sale of securities to Kalani would be the only source of
               funds used to repay promissory notes that Top Ships would issue in sham
               transactions that bore no risk, further concealed Defendants’ financing scheme,



                                                 19
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 20 of 33 PageID #: 2760



                  and paid Kalani even more profits for facilitating the transfer of funds from
                  investors to Pistiolis and related entities.”

         As explained above, these allegations simply do not play out in the facts. There is

 nothing to suggest that any of these purported omissions are something that defendants knew or

 should have known at the time the registration statements were filed. Plaintiffs’ allegations

 suffer from the same deficiencies identified above – they simply conclude that something

 nefarious occurred. They do not give rise to a plausible inference of fraud.

         As an initial matter, as alleged, the registration statements merely disclosed the terms of

 the agreements to issue stocks and that defendants “may” act accordingly under those

 agreements. Plaintiffs repeatedly challenge defendants’ use of the word “may” as misleading in

 this case, but as the Second Circuit has already explained, “an investor could more easily

 understand the word as disclosing merely that [defendants were] permitted, but not required” to

 act in accordance with the disclosure. Wilson, 671 F.3d at 133. Plaintiffs argue that

 notwithstanding the general acceptance of this standard interpretation, where, as here, defendants

 knew with certainty that they would act accordingly with the permissive disclosure, then

 defendants’ use of “may” is inappropriate under the securities laws. But the complaint includes

 no facts to suggest that defendants knew with any amount of certainty that this was the case. The

 disclosures simply put plaintiffs on notice that defendants might do what they ended up doing.

 That is not securities fraud. 8




 8
   Plaintiffs separately challenge as misleading the Form 6-Ks that Top Ships filed periodically announcing the
 number of shares that Top Ships had sold pursuant to the CPSAs. Specifically, plaintiffs challenge defendants’
 statements that Top Ships “may” continue to issue to Kalani shares under the agreement when plaintiffs allege that
 defendants knew they would fully exhaust the agreements. For the same reasons, this claim does not amount to
 securities fraud.


                                                         20
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 21 of 33 PageID #: 2761



          As relevant to plaintiffs’ allegations, defendants fully disclosed the facts about the

 transactions and their potential consequences. Although plaintiffs allege that at the time they

 entered into the agreements, Top Ships and Kalani knew they would engage in the subsequent

 conduct at issue in this case, plaintiffs plead nothing other than the fact that they did engage in

 the subsequent conduct to support that allegation. Without more, this inference is not plausible

 under the heightened pleading standards of Rule 9(b) and the PSLRA.

          Plaintiffs also allege that the registration statements were false or misleading because

 defendants did not disclose their fraudulent scheme as a known trend reasonably likely to result

 in a material change in the company’s liquidity pursuant to Item 303 of SEC Regulation S–K;

 did not disclose their fraudulent scheme as a risk factor pursuant to Item 503 of SEC Regulation

 S–K; did not disclose that Kalani was an underwriter of the issued securities pursuant to Item

 508 of SEC Regulation S–K; did not disclose that Kalani was a securities dealer pursuant to Item

 508 of SEC Regulation S–K; or the nature of Kalani’s transactions as an underwriter and

 securities dealer pursuant to Item 508 of Regulation S–K.

          But, as defendants note, Top Ships is a foreign private issuer, which means that it is not

 subject to SEC Regulation S–K, and it had no obligation to make the disclosures that plaintiffs

 allege it failed to make. See In re Top Tankers, Inc. Sec. Litig., 528 F. Supp. 2d 408, 416

 (S.D.N.Y. 2007). “Because omissions are not actionable absent a legal duty to disclose,” any

 failure by defendants to comply with SEC Regulation S–K “is insufficient to allege securities

 fraud.” Pearlstein v. BlackBerry Ltd., 93 F. Supp. 3d 233, 245 (S.D.N.Y. 2015). 9




 9
   Even if Regulation S–K did apply to Top Ships, there is no plausible inference of a scheme to manipulate the Top
 Ships market so that purported scheme cannot fairly be described as a “risk factor” or anything similar to include in
 these required disclosures. Moreover, the registration statements included the prospectus supplement for this
 purpose, see In re WorldCom, Inc. Sec. Litig., 346 F. Supp. 2d 628, 657 (S.D.N.Y. 2004) (quoting 12 C.F.R. §
 16.2(m)), which in this case disclosed that Kalani was an underwriter.

                                                          21
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 22 of 33 PageID #: 2762



         Thus, plaintiffs have not shown that there was a misstatement or omission in the

 registration statements, so they have not stated a claim for securities fraud based on those

 disclosures.

         B. The February 2, 2017 Prospectus Supplement
         Plaintiffs allege that defendants’ February 2, 2017 prospectus supplement was false or

 misleading for the same seven reasons listed above with respect to omissions in the registration

 statements. Those reasons are equally unpersuasive here.

         Plaintiffs further challenge defendants’ alleged misstatement in the prospectus

 supplement that Top Ships intended to use the proceeds of the CSPA with Kalani “for general

 corporate purposes.” Plaintiffs argue that this was misleading because defendants intended to

 and actually used the proceeds “for the benefit of Defendant Pistiolis and his related companies,

 family members, and other Top Ships insiders.” But the complaint (understandably) does not

 claim that paying executive salaries or fulfilling contractual obligations to the Pistiolis-related

 entities were anything but legitimate business practices.

         Top Ships’ disclosure about potential uses of the CPSA proceeds might be broad, but it is

 for that very reason that the prospectus supplement put plaintiffs on notice that defendants had

 broad discretion to use funds, and “general corporate purposes” fairly includes the payment of

 salaries and money owed under business contracts – all of which plaintiffs knew about at the

 time.

         The facts included in the complaint demonstrate that Top Ship’s day-to-day operations

 were managed almost exclusively by Pistiolis-related entities. Thus, there is no plausible

 inference here that this disclosure was misleading, or that it did not clearly allow for defendants




                                                   22
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 23 of 33 PageID #: 2763



 to use the money from the Kalani agreement to pay Pistiolis’s salary or his companies through

 their outstanding business contracts to run the company. 10

         Plaintiffs further allege that the prospectus supplement also violated Items 303, 503, and

 508 of SEC Regulation S–K. This is unactionable for the same reasons just described.

         Plaintiffs have thus failed to adequately allege that the prospectus statement was false or

 misleading.

         C. The February 2, 2017 Kalani CSPA
         Plaintiffs allege that the CSPA between Top Ships and Kalani attached to the Form 6-K

 that defendants filed on February 2, 2017 was false or materially misleading for the same seven

 reasons listed above with respect to the registration statements. 11 Those reasons remain

 unpersuasive. There is simply no fact in the complaint that allows for an inference that

 defendants knew or should have known what plaintiffs assert they did with respect to future

 conduct.

         Moreover, the disclosure in the CSPA that defendants did not engage and did not intend

 to engage in any conduct that would manipulate the price of Top Ships securities is not

 misleading. As explained above, there is no support for the contention that defendants engaged

 in a scheme to manipulate the market price of Top Ships securities.

         Plaintiffs also allege that the statement that the CSPA was subject to a floor price of

 $0.50 was illusory considering defendants’ intention to effect reverse stock splits or lower the



 10
   This is true even though Pistiolis or his related entities hardly owned any common stock but still had voting
 control over the company. Plaintiffs do not challenge the legitimacy of these corporate transactions themselves, so
 they do not transform this broad disclosure that defendants would use the proceeds for any number of potential
 corporate purposes into a misleading statement.
 11
   For the same reasons, plaintiffs assert that the four amendments to this CSPA (and their attendant prospectus
 supplements), which incorporate the relevant language by reference, are also false or misleading. The outcome is
 the same for each.

                                                         23
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 24 of 33 PageID #: 2764



 floor price whenever Top Ships’ stock approached the $0.50 floor price. But again, plaintiffs

 cannot point to anything other than the fact that defendants later effected reverse stock splits to

 support this inference. And their argument is further belied by the fact that plaintiffs voted to

 give the Board authority to effect the reverse stock splits that they now challenge.

           Thus, nothing was misleading in or omitted from the Kalani CSPA.

           D. The February 21, 2017 Form 6-K, Xanthe SPA, and Statement of Designations
           Plaintiffs allege that the February 21, 2017 Form 6-K, which attached the SPA with

 Xanthe, was false or materially misleading for the same seven reasons listed above with respect

 to the registration statements. Once again, those reasons are not persuasive or borne out in the

 record.

           Plaintiffs challenge the statement in the SPA that Top Ships “understands and

 acknowledges that the number of Conversion Shares will increase in certain circumstances.”

 Their issue seems to be with the latter qualification – that this will happen in certain

 circumstances (as opposed to consistently). But plaintiffs do not explain how this is misleading.

 Assuming that this is a parallel argument to the “may” vs. “will” argument plaintiffs make

 above, it is not persuasive for the same reasons. This disclosure alerted plaintiffs to the fact that

 the number of shares would increase, and it by no means suggests that the number of shares

 increased in a way that plaintiffs were not or should not have been expecting.

           The SPA also made various warrants and representations, including that no party has

 taken any action designed to manipulate Top Ships’ stock price, that Top Ships does not have

 any agreement with the purchaser other than the agreement contained in the documents, and that

 the purchaser is purchasing the shares for its own account and not with an eye towards resale in

 violation of the Securities and Exchange Act of 1933. But for the same reason as above,

 plaintiffs can show nothing other than subsequent conduct to suggest – in hindsight – that

                                                  24
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 25 of 33 PageID #: 2765



 defendants knew they would engage in that subsequent conduct when they entered into the SPA

 and filed it publicly.

         Plaintiffs also challenge the fact that defendants omitted that the purchaser was

 Xanthe – specifically, that defendants omitted the fact that the purchaser was an entity affiliated

 with Kalani. Plaintiffs state that without the knowledge that the purchaser was affiliated with

 Kalani, shareholders were given the false impression that a “serious institutional investor” was

 investing in Top Ships for its own portfolio. But the force of this allegation rests on the

 assumption that Kalani was not a serious institutional investor. That, in turn, relies upon the

 assumption that Kalani was not a bona fide purchaser but instead a market manipulator. As

 explained above, the facts included in the complaint do not allow for that inference.

         Moreover, defendants disclosed in the 2016 Annual Report filed less than one month later

 that the purchaser was a company affiliated with Kalani. Although plaintiffs allege that this is a

 materiality issue, which is not properly considered at the pleadings stage, plaintiffs miss the point

 that this fact contradicts their asserted reasoning behind why this alleged omission was

 misleading in the first place: the complaint states that without the information that the purchaser

 was affiliated with Kalani, there was no way for shareholders to be able to connect the SPA to

 the ongoing fraudulent and manipulative pricing scheme. But again, that assumes the truth of a

 scheme to manipulate the market, which is inappropriate based on plaintiffs’ complaint, so there

 is nothing to suggest that this omission was misleading.

         Plaintiffs also allege that the Statement of Designations filed the same day (which

 included the SPA’s basic terms) was false or materially misleading because it stated that Top

 Ships “shall use the proceeds from the sale of the Securities for general corporate purposes.”

 For the same reasons explained above, this disclosure is not misleading based on the facts in the



                                                  25
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 26 of 33 PageID #: 2766



 record about Top Ships’ legitimate business practice of contracting with Pistiolis-related entities

 for corporate operations.

         Finally, plaintiffs challenge the fixed conversion price of $3.75, alleging that it gave

 investors the false impression that Top Ships stock was worth that amount, and further challenge

 the floor price as illusory in light of the parties’ intent to execute reverse stock splits once the

 stock price fell below the floor. Here, too, plaintiffs can only plead in hindsight. Because the

 stock price never made it that high, and because the Board later effected reverse stock splits,

 plaintiffs assume that defendants knew all of this in advance. But an assumption cannot

 substitute for facts, especially not in an action for fraud.

         Plaintiffs have therefore failed to state a claim for securities fraud based on the Xanthe

 SPA and its related filings.

         E. Reverse Stock Splits
         Plaintiffs allege that defendants made several false or materially misleading statements

 related to the reverse stock splits. For example, the Form 6-K that Top Ships filed on March 6,

 2017 announcing the March 24, 2017 special meeting of the shareholders to vote on the proposal

 attached the notice to shareholders of that meeting. The shareholder notice described the

 proposal’s purpose as increasing the per share trading value of shares to Top Ship’s common

 stock. It also informed shareholders that any reverse stock splits would only be performed if the

 Board found that they were in the company’s and the shareholders’ best interests at the time.

 Moreover, each time the Board effected a reverse stock split, it incorporated the “best interest”

 language in its announcements.

         Plaintiffs argue that these statements were false or misleading because defendants knew

 and failed to disclose that the reverse stock splits were not in the shareholders’ best interests and

 further failed to disclose that they intended to continue using “repeated, deliberately-timed,

                                                   26
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 27 of 33 PageID #: 2767



 dilutive reverse stock splits to prop up the price of Top Ships’ common stock to facilitate the

 dumping of additional shares into the market, thereby destroying shareholder value.” Rather,

 according to plaintiffs, the reverse stock splits were intended to facilitate defendants’ allegedly

 fraudulent pricing scheme.

           This assumes the truth of plaintiffs’ legal conclusion, however: that defendants

 manipulated the Top Ships market. Without supporting facts, this claim is not actionable.

           Plaintiffs also contend that once Top Ships issued the Series D preferred stock to Pistiolis

 on May 8, 2017, these announcements were misleading because although they mentioned the

 Series D issuance, the announcements failed to explain that Pistolis would singlehandedly

 control the vote. Plaintiffs appear to be arguing that, because their interests are different from

 Pistiolis’s interests (since they owned common stock and he did not), the reverse stock splits

 were not effected in their best interests, but rather, Pistiolis’s best interests, and further, that

 defendants mislead them by failing to mention that Pistiolis controlled the vote of whether the

 Board effected the reverse stock splits in the first place (which, of course, would benefit him the

 most).

           Plaintiffs cannot feign ignorance of the differing interests between themselves and

 Pistiolis. The complaint states that the 2016 Annual Report disclosed that “[t]he interests of the

 Lax Trust or the family of Mr. Pistiolis, [which] has the power to exert considerable influence

 over our actions and to effectively control the outcome of matters on which our shareholders are

 entitled to vote . . . [,] may be different from your interests.” This report was filed before any

 vote happened on the reverse stock splits, and as plaintiffs acknowledge, future shareholder

 proxy materials that they received in connection with the votes mentioned Pistiolis’s Class D

 shares.



                                                    27
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 28 of 33 PageID #: 2768



        In addition, plaintiffs have not adequately alleged that defendants knew at the time the

 reverse stock splits were effected that the reverse stock splits would not be in the best interests of

 the shareholders. Indeed, the complaint suggests that the money that defendants obtained

 through these agreements funded day-to-day operations at Top Ships. Without that money, there

 might not have been a company in which plaintiffs could invest at all. Indeed, plaintiffs’ only

 allegation as to why these reverse stock splits were not in their best interest is “because, in fact,

 the stock splits formed part of Defendants’ scheme to manipulate the price of Top Ships common

 stock so as to enrich themselves at the expense of shareholders.”

        Plaintiffs simply construe what happened after the fact as suggesting that defendants

 intended that result all along. Contrary to plaintiffs’ assertion, the complaint does not adequately

 allege that defendants “knew in advance that they would use the offerings to allow the Kalani

 Defendants to facilitate sales at a profit and then issue reverse stock splits and ultimately depress

 the price of the stock, causing shareholders tremendous losses.” That is not enough to show that

 the reverse stock splits were false or misleading for the purpose of securities fraud: it concludes

 foreknowledge, it neither demonstrates nor suggests it.

        F. 2016 Annual Report
        Plaintiffs allege that statements contained in defendants’ 2016 Annual Report, which

 was filed on March 14, 2107, were false or misleading. Specifically, plaintiffs challenge the

 statements that qualify the effect of defendants’ stock issuances with the word “may.” For the

 same reasons discussed above, these permissive but not mandatory disclosures are not

 misleading, since defendants later acted in accordance with those disclosures and plaintiffs do

 not plead any facts to suggest that defendants knew with certainty that they would.

        Plaintiffs challenge the disclosures in the Annual Report about the company’s working

 capital deficit, anticipated cash flow in 2017, and the anticipated sources of that cashflow. But

                                                   28
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 29 of 33 PageID #: 2769



 plaintiffs do not explain why these statements were wrong or misleading, so they cannot serve as

 the basis for a securities fraud claim.

        Plaintiffs further challenge the qualification of the differing nature of Pistiolis’s interests

 from the shareholders in light of the strong language about avoiding any real or apparent

 conflicts of interest contained in the business code of conduct that the Annual Report announced

 the company adopted. But these disclosures were not misleading because when the Annual

 Report was filed and during the year that it reviews, Pistiolis did not have the Class D preferred

 stock or voting control over the company, and plaintiffs do not challenge the legitimacy of

 defendants’ contracts with Pistiolis-related entities themselves.

        Consequently, there was nothing false or misleading in the 2016 Annual Report.

        G. The Crede Form 6-Ks, CSPAs, and Prospectus Supplements
        Plaintiffs challenge these filings and the statements they contain for the same reasons

 they challenge the Kalani filings: the prospectus supplements stated that the proceeds would be

 used for general corporate purposes, and disclosed that the company “may” sell shares under the

 agreement and that Crede “may” resell some or all of those shares. Once again, just because

 defendants acted in a way in which they were permitted according to this disclosure does not

 mean that at the time the disclosure was made defendants knew with absolute certainty that the

 would act in that manner (and, for good measure, that also does not mean that the disclosure is

 misleading).

         In addition, the prospectus supplement disclosed that “[b]y its ownership of 100% of our

 Series D Preferred Stock, Lax Trust has control over our actions. The interests of [the] Lax Trust

 may be different from your interests.” But here too, plaintiffs can only challenge defendants’ use

 of the word “may.” That is not a claim for securities fraud, given the disclosure that itself was

 made to shareholders: that the President and CEO of the company controlled the outcome of any

                                                  29
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 30 of 33 PageID #: 2770



 shareholder vote. The propriety of this fact (for example, whether this implicates Pistiolis’s

 fiduciary duties) is different from whether that fact was omitted or misconstrued. Plaintiffs’

 complaint concerns the latter issue and not the former, but plaintiffs simply fail to acknowledge

 what they were told.

        H. Note Purchase Agreements
        Plaintiffs also challenge statements made related to Top Ships’ note purchase agreements

 with Kalani, Xanthe, and Crede, which Top Ships announced in Forms 6-K filed throughout

 2017 and early 2018. Plaintiffs claim that these statements were misleading because they

 announced that the proceeds of the notes would be used for “general corporate purposes.” This,

 of course, is not actionable for the reasons provided above.

        Plaintiffs also appear to challenge these agreements as misleading because Top Ships

 repaid its obligations under them with the proceeds from the CSPA and SPAs with Kalani,

 Xanthe, and Crede. But plaintiffs do not explain how this purportedly omitted fact contradicts

 the disclosure in the CSPA and SPAs that the proceeds of those transactions would go towards

 general corporate purposes, and certainly, repaying debt obligations counts as a corporate

 purpose. Plaintiffs counter that it cannot serve a corporate purpose if it is a “sham transaction,”

 but again, plaintiffs’ only support for that characterization is their conclusion that this was all a

 part of a larger scheme to manipulate the market, which they have not suggested occurred.

        I. Business Updates During Class Period
        Finally, plaintiffs challenge an August 3, 2017 Form 6-K in which Top Ships described

 its agreements with Kalani and said that the proceeds would be used for “general corporate

 purposes.” The same outcome applies here as above.

        Plaintiffs also challenge the disclosure that the company’s financial statements could be

 prepared on a going concern basis because the undrawn balance under the CSPA could be used

                                                   30
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 31 of 33 PageID #: 2771



 “to fund its short term capital commitments, its commitments under operating leases and its

 working capital requirements.” These latter purposes, of course, are included in the broader

 statement that the proceeds would be used for “general corporate purposes,” so there is nothing

 misleading about this disclosure.

         Plaintiffs also challenge Pistiolis’s public statements describing the company’s cash flow

 positively and asserted that the company’s business strategy was focused on further expanding

 its fleet of ships. But plaintiffs have not included facts which suggest that these statements were

 false. (Indeed, plaintiffs do not even explain whether they believe that these statements were

 false or whether they were misleading, or even whether they contained misstatements or

 omissions; plaintiffs simply list these as statements that defendants made without further

 explanation.)

         Plaintiffs also challenge these statements because defendnats failed to disclose the fact

 that Top Ships had received a subpoena from the SEC related to offerings that Top Ships made

 between February and August 2017. The fact that Top Ships had received a subpoena, however,

 is not related or contradictory to the statements that plaintiffs challenge. A company can have

 cashflow, use funds for corporate purposes, and have a business strategy focused on expanding

 while being under subpoena by the SEC. And the omission of the latter does not change in any

 way the nature or truth of the former.

         Thus, plaintiffs have failed to identify any misstatements or omissions that give rise to a

 claim for securities fraud. 12 Because plaintiffs have failed to state a claim under Rule 12(b)(6)

 against all defendants for a failure to plead any manipulative acts or misstatements or omissions,



 12
   Because the pleading standard for a claim that defendants made material misstatements or omissions in violation
 of § 9(a)(4) of the Securities Act is virtually the same as the pleading standards for a Section 10(b) claim for
 misstatements or omissions, this outcome is dispositive as to both claims.

                                                         31
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 32 of 33 PageID #: 2772



 the Court need not address defendants’ other arguments or their motions to dismiss based on a

 lack of personal jurisdiction or insufficient service of process.

    III.      Material Nonpublic Information
           Plaintiffs also claim that defendants violated Section 20A of the Securities Exchange Act,

 which makes individuals who violate § 10(b) and Rule 10b-5 liable to contemporaneous

 purchasers when they “purchas[e] or sell[] a security while in possession of material, nonpublic

 information.” 86&RGHௗW–1(a).

           Because this claim is contingent upon the underlying alleged violations of § 10(b) and

 Rule 10b-5, plaintiffs Section 20A claim must also be dismissed.

    IV.       Leave to Amend
           Plaintiffs have asked for leave to amend in the event defendants’ motions to dismiss are

 granted. Generally speaking, “[t]he court should freely give leave [to amend] when justice so

 requires.” Fed. R. Civ. P. 15(a)(2).

           Defendants argue that because plaintiffs have filed earlier iterations of the complaint at

 issue in this motion and have not identified what, if anything, they would include in a further

 amended complaint, their request for leave should be denied. Defendants argument misses the

 mark. Plaintiffs have not had the benefit of an earlier order on a motion to dismiss, so their next

 complaint would, in theory, cure the deficiencies identified in this order and allow them to move

 forward with the litigation.

           However, the problem with granting leave to amend in this specific case is that plaintiffs

 challenge as secretive and manipulative something that happened out in the open. Moreover,

 they have included just about every relevant fact they could possibly include to the describe the

 events that occurred here, which they claim were fraudulent. Those facts do not establish a

 plausible inference of securities fraud, and because of the public nature of the conduct at issue,

                                                    32
Case 2:17-cv-04987-BMC Document 103 Filed 08/05/19 Page 33 of 33 PageID #: 2773



 there are no further facts in existence which could provide such an inference. See Alharbi v.

 Miller, 368 F. Supp. 3d 527, 560 (E.D.N.Y. 2019) (“A complaint could include a wealth of

 specific and particular facts, which would otherwise meet the standard for plausibility, but in

 some instances, no amount or combination of those facts could ever give rise to a violation of

 law.”).

           Although “[d]istrict courts typically grant plaintiffs at least one opportunity to plead fraud

 with greater specificity when they dismiss under Rule 9(b),” ATSI, 493 F.3d at 108, such an

 exercise would be futile in this case. Leave to amend is therefore denied.

                                             CONCLUSION

           Accordingly, defendants’ [92, 93] motions to dismiss are GRANTED. The Clerk of

 Court is directed to enter judgment dismissing the case.

  SO ORDERED.


                                                              /s/(BMC)

  Dated: Brooklyn, New York                                            U.S.D.J.
         August 3, 2019




                                                    33
